Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the limitation “each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the plurality of time periods, and each set of the plurality of usage profile sets including a respective plurality of usage profiles for the adult vaper” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “monitoring procedure associated with 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “determining whether a current time period corresponds to the first time period from the plurality of time periods” is considered new matter because there is no support in the 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is not clear on how is determined whether a current time period corresponds to the first time period from the plurality of time periods.  Also, if the usage profile is selected from a set of usage profiles corresponding to the first time period, then isn’t the usage profile selected based on the results of this determination? If so, then how is this determining step performed after the selection of the usage profile? Is still unclear the relationship between the usage profile, the first time period and the current time period.  Therefore, it fails to meet the enablement requirement based on breath of claims and the amount of direction provided by the inventor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation “determining whether a current time period corresponds to the first time period from the plurality of time periods” is unclear how is this determined? Also, if the usage profile is selected from a set of usage profiles corresponding to the first time period, then isn’t the usage profile selected based on the results of this determination? If so, then how is this step performed after the selection of the usage profile? Is still unclear the relationship between the usage profile, the first time period and the current time period.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (US 2017/0079329).
Regarding claim 1, Zitzke teaches a method of operating an electrically operated aerosol generating system (1), the electrically operated aerosol generating system including a sensor (18) configured to detect an activation of the electrically operated aerosol generating system (p.0030; p.0033; p.0037), and electric circuitry (14) 
Zitzke fails to explicitly disclose determining whether a current time period corresponds to the first time period from the plurality of time periods.
However, Zitzke teaches the use of a timer circuit 40 such as a gate timer for generating a time marking so the controller is programmed to determine the time intervals elapsed between consecutive signals from the detector (p.0037; p.0012; a timer in the control electronic is started to measure or detect the time interval between st puff, 2nd puff, 3rd puff…etc); measured values for duration or time period inherently includes “determining” based on what is “detecting”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Zitzke, by providing a determination of a current time period corresponding to the first time period from the plurality of time periods and operating the electrically operated aerosol generating system based on the results of the determining, for the advantages of further controlling the electrically operated aerosol generating system based on a current time period of the day.
Regarding claim 2, Zitzke teaches the method as set forth above, wherein the usage parameter includes at least one of an activation duration during the monitoring procedure, a total activation duration during the monitoring procedure, a total number of activations during the monitoring procedure, an inactivation duration during the monitoring procedure, a total inactivation duration during the monitoring procedure, or combinations thereof (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041).
Regarding claim 3, Zitzke teaches the method as set forth above, wherein the selecting the usage profile includes selecting a first usage profile based on a determination that the measured usage parameter corresponding to the first time period exceeds a threshold value (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); and selecting a second usage profile based on a determination that the measured usage 
Regarding claim 4, Zitzke teaches the method as set forth above, wherein the executing the monitoring procedure includes executing the monitoring procedure at least once during an evening time period of the plurality of time periods to determine a usage profile associated with adult vaper that corresponds to the evening time period from the set of usage profiles corresponding to the evening time period (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041); and executing the monitoring procedure at least once prior to the evening time period to determine a usage profile associated with the electrically operated aerosol generating system that corresponds to a time period prior to the evening time period (p.0050-0051).
Regarding claim 5, Zitzke teaches the method as set forth above, further comprising measuring a duration of the monitoring procedure (p.0012; p.0037-0038), wherein the selecting the usage profile is executed based on a determination that the duration of the monitoring procedure exceeds a threshold duration (p.0012-0013; p.0015; p.0021; p.0037-0039; p.0041).


Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. Regarding the 112a rejections, Applicant argues that “On pages 2-3 of the Office Action, the Examiner alleges the feature “each set of a plurality of usage profiles sets associated with an adult vaper corresponding to a respective one of the .
Regarding the 112b rejections, the previous rejections are withdrawn.  However, a new 112b rejection for claim 1 is incorporated in this office action due to the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/28/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761